NUMBER 13-04-00132-CR
 
                         COURT OF APPEALS
 
                     THIRTEENTH
DISTRICT OF TEXAS
 
                         CORPUS
CHRISTI B EDINBURG
 
 
DOUGLAS RAY WOODS,                                                                Appellant,
 
                                                             v.
 
THE STATE OF TEXAS,                                                                    Appellee.
 
 
    On appeal from the 329th District Court of Wharton County,
Texas.
 
 
                       MEMORANDUM OPINION
 
    Before Chief Justice Valdez and Justices Hinojosa and
Rodriguez
                         Memorandum
Opinion by Justice Hinojosa
 
The trial court found appellant, Douglas Ray Woods,
guilty of the offense of driving while intoxicated, and after finding the
enhancement paragraphs to be true, assessed punishment at six years= imprisonment. 
The trial court has certified that this case Ais not a plea-bargain case, and the defendant has
the right of appeal.@  See Tex. R. App. P. 25.2(a)(2).




                                                            A.  Anders Brief
Appellant=s court-appointed attorney has filed an Anders
brief asserting there is no basis for this appeal.  See Anders v. California, 386 U.S.
738, 744 (1967).  In the brief, counsel
states that he has reviewed the clerk=s record and reporter=s
record and has concluded that this appeal is frivolous and without merit.  See id.  The brief meets the requirements of Anders
as it presents a professional evaluation showing why there are no arguable
grounds for advancing an appeal.  See
Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).  In compliance with High v. State, 573
S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.] 1978), counsel has carefully
discussed why, under the controlling authorities, there are no errors in the
trial court=s judgment. 
In the brief, appellant=s counsel certifies that he has informed appellant
of his right to review the appellate record and to file a pro se brief.  No such brief has been filed.
                                         B.  Independent
Review of Record
Upon receiving a Afrivolous
appeal@ brief, the appellate courts must conduct Aa full examination of all the proceedings to decide
whether the case is wholly frivolous.@  Penson v.
Ohio, 488 U.S. 75, 80 (1988); see Garza v. State, 126 S.W.3d 312,
313 (Tex. App.BCorpus Christi 2004, no pet.).  We have carefully reviewed the appellate
record and counsel=s brief.  We
find nothing in the record that might arguably support this appeal.  Accordingly, we affirm the judgment of the
trial court.        
                                                        C.  Anders Counsel




In accordance with Anders, counsel has asked
permission to withdraw as counsel for appellant.  See Anders, 386 U.S. at 744.  An appellate court may grant a counsel=s motion to withdraw filed in connection with an Anders
brief.  Moore v. State, 466
S.W.2d 289, 291 n.1 (Tex. Crim. App. 1971); see Stafford, 813 S.W.2d at
511 (noting that Anders brief should be filed with request for
withdrawal from case).  We grant counsel=s
motion to withdraw.
We order counsel to advise appellant promptly of the
disposition of this case and the availability of discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997) (per curiam).
 
FEDERICO G. HINOJOSA
Justice
 
 
Do
not publish.  See Tex. R. App. P. 47.2(b).
 
Memorandum
Opinion delivered and filed this
the
7th day of July, 2005.